Citation Nr: 1230724	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO. 08-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE
Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to May 2002. He had additional service in the Army National Guard until March 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. During the course of the appeal, jurisdiction of the claims file was transferred to the RO in Portland, Oregon.

In February 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Portland RO. A transcript of the hearing has been associated with the record. 

The claim was remanded in April 2010 and December 2010.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran has not been shown to have sleep apnea that is causally or etiologically related to his military service or to a service-connected disorder.


CONCLUSION OF LAW

Sleep apnea was not incurred in active service and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App.321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App.49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App.303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App.303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398 (1995) (flatfeet). 

Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App.456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App.498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App.49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App.518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App.112 (2004).

In Dingess v. Nicholson, 19 Vet.App.473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters dated in January 2007 and June 2007, which informed the Veteran of all required elements for service connection and provided notice as to how VA determines disability ratings and how VA determines effective dates. A January 2011 letter informed the Veteran of the requirements for establishing service connection for a nonservice-connected disability aggravated by a service-connected disability in accordance with Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc). 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App.384 (1993). The RO has obtained the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records. 

In December 2010, the Board remanded the issue for further development of factual and medical evidence, to specifically include private treatment records from primary care physician, Dr. Rick Jackson in Vancouver, Washington.

In January 2011, the Appeals Management Center (AMC) requested that the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for treatment records from Dr. Jackson and any other health care provider, VA or non-VA, who treated him for sleep apnea. The Veteran was further advised that he could alternatively obtain the information himself and send it to the RO/AMC. 

The Veteran has neither provided the requested medical treatment evidence and information, nor submitted a completed VA Form 21-4142 in response to the AMC's January 2011 letter. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996); Zarycki v. Brown, 6 Vet.App. 91, 100 (1993); Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). The Veteran's failure to respond to VA's request for additional relevant medical evidence and information constituted a failure to cooperate in the development of factual matters critical to his claim and a failure to cooperate in adjudication of his claim.

The Veteran was provided with a VA respiratory examination in September 2010 and the examiner provided a follow-up opinion in February 2011. 

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the claimant in developing the facts pertinent to her claim. All evidence available to VA that could substantiate the claim has been obtained. 

There is therefore no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App.227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App.143 (2001); see also Quartuccio v. Principi, 16 Vet.App.183 (2002). 

Merits of the Claim

The Veteran contends that his sleep apnea was aggravated by his service-connected PTSD with symptoms of insomnia/parainsomnia. The Board has carefully considered his assertion in light of the applicable law and the evidence, but finds that the preponderance of the evidence is against the claim. The Veteran's service-connected PTSD did not aggravate his sleep apnea, and his sleep apnea was not incurred during active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service connected disability. See 38 C.F.R. § 3.310(a). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability. See Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet.App. 183, 187 (1993). 

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service connected disability, and (3) a medical nexus evidence establishing a connection between the current disability and the service connected disability. Wallin v. West, 11 Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 516-17 (1995). 

A January 1997 enlistment examination report documented the Veteran weighed 211 pounds.

In a March 1999 service treatment note, the examiner noted the Veteran was "slightly over" the Marine Corps weight standards by six pounds. The Veteran's weight was recorded as 209 pounds. 

In April 2001, the Veteran was evaluated for weight control treatment. He was 230 pounds and his body fat percentage was 19 percent. 

In a May 2002 report of medical history, the Veteran reported trouble sleeping; however, he attributed his sleep problems to memories from his service as a combat photographer. 

A May 2002 separation examination report revealed the Veteran weighed 220 pounds. A normal clinical evaluation of the chest and lungs was noted on examination.

In December 2002, the Veteran was treated for pneumonia during a period of active duty for training with the National Guard. In a December 2002 Statement of Medical Examination and Duty Status, the unit advisor determined the illness was considered to have been incurred in the line of duty.

In a November 2004 report of medical history, the Veteran reported asthma or breathing problems and frequent trouble sleeping. He noted that he had allergy-induced asthma that flared up with exposure to eucalyptus and jasmine; a history of bronchitis which was not chronic; and a history of sinusitis.

In a December 2004 permanent profile, the examiner noted the Veteran had a "morbidly" obese abdomen and he had an obstructive airway. He weighed 270 pounds.

In a December 2004 Madigan Army Hospital methacholine challenge test report, the Veteran was evaluated for dyspnea. His weight was recorded as 270 pounds. Testing revealed normal spirometry and a negative methacholine challenge test which was inconsistent with a diagnosis of asthma. The diagnosis was shortness of breath. 

A June 2006 VA treatment note revealed the Veteran weighed 302 pounds.

October 2006 private treatment records from Ashbrook Medical Family Practice included the Veteran's complaints of snoring and pharyngitis. He was referred for an ear, nose, and throat evaluation and a sleep study. 

In an October 2006 private polysomnogram report, William S. Herzberg, M.D., diagnosed severe obstructive sleep apnea syndrome. The Veteran weighed 291 pounds and Dr. Herzberg noted that the Veteran was obese. 

In a January 2007 VA mental health note, the authoring psychologist noted the Veteran was treated for PTSD by a private provider. 

In a March 2007 SSA examination, the Veteran reported that he had "sleep dysfunction" for many years, but he was not diagnosed with sleep apnea until he had a sleep study in November 2006.

In a May 2007 statement, the Veteran asserted that his sleep issues were documented in his service treatment records. He reported that he did not seek treatment for his sleep problems because they were "not severely impacting his quality of life." He related that he spoke to his doctors about his sleep issues, but he did not want to take medication, so his sleep issues went undiagnosed until his medical evaluation board when he was diagnosed with insomnia and parasomnia. He stated that he did not have any testing done until he began having problems with sleep apnea which compounded his service-connected PTSD symptoms. He also asserted that his PTSD exacerbated his sleep apnea.

During the February 2010 hearing, the Veteran testified that he began gaining weight as soon as he began taking PTSD medications and he "immediately" developed sleep apnea with the weight gain. He reported that he did not have sleep apnea before he began taking the PTSD medications.

During a September 2010 VA respiratory examination, the Veteran stated that he was diagnosed with PTSD in 2006, but he reported that his symptoms began in 2001. The examiner noted the Veteran weighed 326 pounds. She opined that the Veteran's obstructive sleep apnea was "most likely secondary to significant weight gain since being discharged from the service." 

In a February 2011 VA examination addendum, the VA examiner noted that the Veteran was prescribed various medications for PTSD over the years; however, she reported that "morbid obesity is not a usual complication of these medications." 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet.App. 465, 469-70 (1994). The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter. 

The Veteran is competent to report weight gain because it requires only personal knowledge, not medical expertise. The Veteran is competent to provide statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing pain in the Veteran's feet and shortness of breath). Barr v. Nicholson, 21 Vet.App. 303 (2007);Washington v. Nicholson, 19 Vet.App. 362 (2005). Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

However, the Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his sleep apnea and its relationship to his service-connected PTSD is entitled to no weight of probative value. See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran's essential contention of a nexus between his current sleep apnea diagnosis and his weight gain which he asserts is due to his PTSD medication has been fully investigated as mandated by the Court's decision in Jandreau. While the September 2010 VA examiner opined that the Veteran's obstructive sleep apnea was most likely secondary to his significant weight gain following service, she provided a clarifying opinion in February 2011, in which she reported that "morbid obesity is not a usual complication" of the prescribed PTSD medications.

The Veteran's service connection claim for a sleep apnea fails on a direct service connection basis as well. The evidence of record does not link his sleep apnea to service. The Veteran did have not any complaints, treatment, or diagnosis of such a disorder in service or for many years thereafter. As such, there was no event, disease, or injury in service to which a current disorder could be related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet.App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease). The Veteran has not contended that his sleep apnea began in service; rather, he asserts that the disorder began following his weight gain as secondary to his service-connected PTSD. Therefore, the Veteran does not currently have sleep apnea that began in service or that is otherwise causally or etiologically related to his military service.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim. Therefore, the Veteran's claim for service connection for sleep apnea must be denied. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


